Judgment unanimously affirmed. Memorandum: Supreme Court properly denied relator’s application for a writ of habeas corpus. Relator may not obtain relief in this proceeding for the alleged denial of his right to a speedy trial, especially since he never raised this issue at or before trial (see, People ex rel. LeMon v Mancusi, 31 NY2d 679). His claim of ineffective assistance of counsel does not entitle him to habeas corpus relief (see, People ex rel. Douglas v Vincent, 50 NY2d 901); nor would he be entitled to relief in the nature of coram nobis because his allegations concerning ineffective assistance of counsel are conclusory and are not supported by evidentiary facts entitling him to a hearing (see, People v Session, 34 NY2d 254,255-256). Relator’s other grounds for relief are insufficient since they were raised or could have been on his appeal from the judgment of conviction (see, People ex rel. Douglas v Vincent, 67 AD2d 587, affd 50 NY2d 901, supra). (Appeal from judgment of Supreme Court, Wyoming County, Kane, J. — habeas corpus.) Present — Callahan, J. P., Boomer, Green, Pine and Schnepp, JJ.